t c summary opinion united_states tax_court nada nahhas petitioner v commissioner of internal revenue respondent docket no 3235-05s filed date glenn seiden for petitioner thomas d yang for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax respondent also determined an addition_to_tax under sec_6651 and an accuracy-related_penalty under sec_6662 in the amounts of dollar_figure and dollar_figure respectively the issues before the court are whether dollar_figure is includable in petitioner’s income as alimony whether petitioner failed to report dollar_figure in interest_income whether petitioner is liable for the alternative_minimum_tax whether petitioner is liable for the addition_to_tax under sec_6651 for failure to timely file and whether petitioner is liable for the accuracy-related_penalty background some of the facts are stipulated and are so found at the time the petition in this case was filed petitioner resided in orland park illinois petitioner and mohammed m nahhas mr nahhas were married on date three children were born in the marriage nn respondent has determined that petitioner is liable for alternative_minimum_tax for her taxable_year this issue is computational in nature and will be addressed in a rule computation mn and mn on or about date mr nahhas moved out of the marital residence in early petitioner filed a petition with the circuit_court of cook county illinois domestic relations division circuit_court to commence divorce proceedings against mr nahhas on date the circuit_court entered a temporary order for maintenance and support the order provides in pertinent part without prejudice mohammed shall pay to nada as and for unallocated maintenance support the amount of dollar_figurenn month payable on 15th and 30th each month 1st payment due on date the circuit_court entered an agreed order and stated that the temporary order would remain in effect until further order of the court on date the court entered an order amending the temporary order by reducing the unallocated maintenance and support obligation of mr nahhas from dollar_figure per month to dollar_figure per month effective date the reduction was based on changes in an affidavit of expenses provided by petitioner and an affidavit of monthly income provided by mr nahhas on date the circuit_court entered a judgment for dissolution of marriage between petitioner and mr nahhas the court uses only the initials of the minor children the judgment provided in the findings section the court finds this is a case that utilizing the factors in sec_504 for an award of permanent maintenance is warranted the court ordered unallocated support shall be in the amount of dollar_figure per month the payment of unallocated maintenance and support from the husband to the wife shall be reviewed when the youngest child attains the age of years old the maintenance portion of unallocated maintenance and support shall be permanent further the ordered adjudged and decreed part of the order provided c that mr nahhas shall pay to petitioner the sum of dollar_figure per month as and for the unallocated support of his family it is the intention of the court that such sum shall be taxable to petitioner and deductible by mr nahhas further the duration of such award shall be until the minor child reaches years of age that mr nahhas is barred from any claim for maintenance from petitioner on line of her federal_income_tax return petitioner reported income of dollar_figure as alimony received but lined out this figure and reported only dollar_figure of schedule c profit or loss from business income discussion the commissioner’s determinations are presumed correct and taxpayers generally bear the burden of proving otherwise welch apparently the dollar_figure amount represents monthly payments of dollar_figure or bi-monthly payments of dollar_figure however if one uses the date effective payment_date as provided by the temporary order monthly or bimonthly payments were made in totaling dollar_figure v helvering 290_us_111 petitioner did not argue that sec_7491 is applicable in this case nor did he establish that the burden_of_proof should shift to the respondent moreover the issues involved in this case alimony and the alternative_minimum_tax are legal issues and should be decided on the record without regard to the burden_of_proof petitioner however bears the burden of proving that respondent’s determination in the notice_of_deficiency is erroneous see rule a welch v helvering supra pincite an individual may deduct from his or her gross_income the payments he or she made during a taxable_year for alimony or separate_maintenance sec_215 conversely the recipient of alimony or separate_maintenance payments must include those payments when calculating his or her gross_income sec_61 sec_71 defines alimony_or_separate_maintenance_payment as any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the test under sec_71 is conjunctive a payment is deductible as alimony only if all four requirements of sec_71 are present see jaffe v commissioner tcmemo_1999_196 sec_71 defines a divorce_or_separation_instrument as a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in a subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse sec_71 provides that the general inclusion rule_of sec_71 for alimony and separate_maintenance payments in gross_income does not apply to any payment which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of the children of the payor spouse i characterization of monthly payments petitioner argues that none of the monthly payments she received in as unallocated maintenance and support from mr nahhas should be included in her gross_income since the amounts are properly characterized as nontaxable child_support respondent disagrees and contends that the payments made in to petitioner qualified as alimony taxable to petitioner as the recipient under sec_71 in particular respondent notes that the temporary order did not expressly provide that the payments were not includable in petitioner’s gross_income and not allowable as a deduction by mr nahhas under sec_71 moreover respondent points out that the temporary order did not fix any portion of the payment as payable for the support of the children as required by sec_71 for child_support we agree with respondent it is clear from the record that the payments satisfy the requirements of subparagraphs a and c of sec_71 petitioner received the payments under the terms of the temporary order and petitioner and mr nahhas were not members of the same household in the court now considers sec_71 which provides that a payment will not be alimony if the divorce_or_separation_instrument designates the payment as not includable in gross_income and not allowable as an alimony deduction the designation in the divorce_or_separation_instrument does not need to specifically refer to sec_71 or sec_215 112_tc_317 affd without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir the divorce_or_separation_instrument however must contain a clear explicit and express direction that the payments are not to be treated as alimony 125_f3d_551 7th cir affg tcmemo_1995_554 the court declines petitioner’s invitation to go beyond the language of the temporary order the plain language of sec_71 provides that when under the divorce_or_separation_instrument the payment by one spouse to the other spouse is not includable in the gross_income of the receiving spouse and is not allowable as a deduction to the payor spouse the payments do not constitute alimony in this case the language contained in the temporary order does not expressly state that the payments are not includable in petitioner’s gross_income and not deductible to mr nahhas and sec_71 therefore is satisfied next the court considers the requirements of sec_71 which requires as a condition to qualify as alimony that the obligation to make payments must terminate upon the death of the former spouse if the payor is liable for even one otherwise qualifying payment after the recipient’s death none of the related payments required before death will be alimony sec_1_71-1t q a-13 temporary income_tax regs the court observes that unlike the temporary order the final judgment of dissolution contains express language providing that the payments would be taxable to petitioner and deductible by mr nahhas fed reg date whether such obligation exists may be determined by the terms of the applicable instrument or if the instrument is silent on the matter by looking to state law 309_us_78 kean v commissioner tcmemo_2003_163 affd 407_f3d_186 3d cir gilbert v commissioner tcmemo_2003_92 affd sub nom 94_fedappx_126 3d cir thus to qualify as alimony the obligation of mr nahhas to make the payments must terminate at the death of petitioner in deciding whether the payments were alimony the court looks to the language of the temporary order to ascertain whether it contains a termination upon death condition and if it does not whether state law supplies such a condition 102_f3d_842 6th cir affg tcmemo_1995_183 see gonzales v commissioner tcmemo_1999_ see also cunningham v commissioner tcmemo_1994_474 state law determines certain rights of the parties and federal_law determines the federal_income_tax consequences of those rights morgan v commissioner supra pincite 281_us_111 in this instance the temporary order does not explicitly order that the payments terminate upon petitioner’s death and thus the court looks to illinois law to determine whether the payments would terminate by operation of illinois law hoover v commissioner supra pincite neither party has addressed the application of sec_71 further neither party cites nor are we aware of any illinois cases addressing the issue of whether absent an agreement of the parties or a directive in the divorce decree an obligation to pay unallocated maintenance and support terminates upon the death of the payee spouse the court concludes that the payments qualify as alimony under sec_71 section c of the illinois dissolution of marriage act provides the obligation to pay future maintenance is terminated upon the death remarriage or cohabitation of the recipient unless otherwise agreed by the parties in a written_agreement set forth in the judgment or otherwise approved by the court ill comp stat ann c west thus under illinois law there is an automatic termination of the unallocated maintenance portion of the payments see id contrary to petitioner’s argument that the payments are nontaxable child_support the temporary order provided for monthly or bimonthly payments in the total amount of dollar_figure per month for unallocated maintenance and support the temporary order does not contain a clear explicit and express direction that the payments are not includable in petitioner’s gross_income and are not allowable as a deduction to mr nahhas richardson v commissioner supra pincite petitioner argues that the payments were always intended to be nontaxable child_support to support her contention petitioner presented testimony at trial that the dollar amounts provided for in the temporary order were based on guidelines set forth under state law for child_support in addition petitioner’s attorney during the marital dissolution proceedings testified at length that he intended that the payments under the temporary order to be for child_support and hence nontaxable to petitioner the court concludes that the payments do not qualify as child_support under sec_71 thus petitioner received alimony under the temporary order in in the amount of dollar_figure dollar_figure per month x months ii interest_income generally gross_income means all income from whatever source derived including interest_income sec_61 during respondent received information from third-party payers that petitioner received interest_income from three petitioner’s attorney evidently drafted the temporary order after a hearing and at the direction of the circuit_court upon review the circuit_court adopted the temporary order separate bank accounts the bank accounts and interest_income were harris bank argo heritage community bank citibank f s b dollar_figure dollar_figure dollar_figure at trial petitioner’s attorney during the marital dissolution proceedings credibly testified that an escrow account was opened that contained funds from both petitioner and mr nahhas ownership of the funds in the escrow account was transferred to petitioner in under the date judgment for final dissolution petitioner confirmed that the escrow account was located at the harris community bank petitioner however did not address the ownership of either the heritage or citibank bank accounts in it is a general_rule of taxation that income is not constructively received if a taxpayer’s control of its receipt is subject_to substantial limitations or restrictions see sec_1_451-2 income_tax regs moreover it is well established that gross_income generally refers to assets over which the taxpayer can exercise dominion and control 98_tc_165 thus when amounts are deposited in an escrow account beyond that taxpayer’s reach they generally are not includable in his gross_income see eg 723_f2d_138 1st cir no receipt where escrow arrangement was bona_fide deferred payment agreement between buyer and seller revg tcmemo_1982_734 based on the record the court finds that petitioner retained an interest in the heritage and citibank bank accounts in and therefore such income is includable in her gross_income the court further finds that the interest_income from the escrow account at the harris community bank is not includable in petitioner’s gross_income for iii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax equal to percent of the amount_required_to_be_shown_as_tax on a return for each month or fraction thereof past the prescribed due_date in which the return is not filed not to exceed a total of percent generally the amount of the addition_to_tax under sec_6651 is reduced by the amount of any addition_to_tax imposed under sec_6651 which relates to failure to pay the tax shown on a return by the prescribed date with respect to each month in which both are otherwise applicable sec_6651 a taxpayer may avoid the addition_to_tax under sec_6651 if he establishes that the failure_to_file is due to reasonable_cause and not due to willful neglect reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time 469_us_241 w illful neglect means a conscious intentional failure or reckless indifference id pincite although respondent bears the burden of production with respect to this addition_to_tax petitioner ultimately bears the burden_of_proof sec_7491 rule a 116_tc_438 in the absence of an extension the last date for petitioner to file her federal_income_tax return for taxable_year was date instead petitioner filed her return on date petitioner did not attempt to explain the failure_to_file and provided no indication that she had reasonable_cause therefor respondent has therefore satisfied his burden of production by establishing that petitioner filed her return late we sustain respondent’s determination that petitioner is liable for the addition_to_tax under sec_6651 iv accuracy-related_penalty the last issue for decision is whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 for the taxable_year a taxpayer is liable for an accuracy- related penalty of percent of any part of an underpayment attributable to negligence or disregard of rules or regulations sec_6662 and b the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 gowni v commissioner tcmemo_2004_154 the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs the accuracy-related_penalty does not apply to any part of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id here the income_tax return in question was prepared by someone from abbasi accounting and tax services we note that on line of the income_tax return for reporting alimony received the amount of dollar_figure originally reported was lined-out as previously noted this amount represents dollar_figure received for months in petitioner reported only dollar_figure of schedule c income evidently either the tax_return_preparer or petitioner recognized that the payments petitioner received could be alimony sec_7491 places on the commissioner the burden of producing evidence showing that it is appropriate to impose any penalty or addition_to_tax once the commissioner meets that burden the taxpayer must produce evidence sufficient to show that commissioner’s determination is incorrect higbee v commissioner supra pincite the commissioner need not produce evidence relating to defenses such as reasonable_cause id pincite petitioner does not contest receiving the payments from mr nahhas petitioner’s position that the amounts were nontaxable child_support clearly conflicts with the designation of the payments as unallocated maintenance and support in the temporary order petitioner also did not report interest_income received from the heritage and citibank bank accounts accordingly we conclude that respondent has met his burden of production for the ground of negligence by showing that petitioner failed to exercise ordinary and reasonable care in preparing her tax_return see sec_6662 gowni v commissioner supra with respect to the inclusion of the payments in her gross_income petitioner testified that she relied on the representation made by the attorney who represented her in the marital dissolution proceeding that the amounts were not taxable reliance on an attorney may relieve a taxpayer from the accuracy- related penalty where the taxpayer’s reliance is reasonable stolz v commissioner tcmemo_1999_404 however in this case petitioner’s attorney did not draft the temporary order to provide that the amount for support or temporary maintenance was not includable in her income and therefore these facts do not support reasonable_cause petitioner’s reliance on the divorce attorney also does not constitute reasonable_cause as she failed to show that the attorney was skilled or knowledgeable in the tax consequences of the divorce proceeding therefore we sustain respondent’s determination of the penalty under sec_6662 and b for taxable_year reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
